Title: From Benjamin Franklin to William Carmichael, 23[–25] January 1782
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir,
Passy, Jan. 23.[–25] 1782.
It is a long time since I have written to you; but I am not the less sensible of your obliging Attention in writing frequently to me. I have now before me your several Favours of Sept. 15, Oct. 23, Nov. 8, & Jan 11. Your Communications are always agreable, and I beg you would continue them, and continue also to excuse the Want of Punctuality in Correspondence of an old Man, who has been opprest with to much Business. The Arrival of Mr. Barclay appointed Consul General, will ease me of a good deal, and I hope for the future to be more exact.
Mr. Boyeted was so obliging as to call on me with one of your Letters, and has since sent me the Books, which afford me a good deal of Information. I thank you very much for them. I expect soon some Copies of a new Volume of the Transactions of your [our?] American Society, of which I shall request M. de Campomanes to accept one. Be pleased to present my Respects to him. I see that he will be a great Benefactor to his Country.—
With regard to Money Matters, I am continually embarras’d by some means or other with fresh Difficulties. I was told that no more random Bills would be drawn after the Begining of April last, & I flatter’d myself with being soon at ease by paying off those issued before; but as they continue coming drawn not only on Mr. Jay, but on Mr. Adams, Mr. Laurence & myself, I begin to suspect that the drawing continues and that the Bills are antedated. It is impossible for me to go on with Demands after Demands. I was never advis’d of the Amount of the Drafts either upon myself or upon any of the other Ministers. The Drafts themselves that are directed to me, are indeed a Justification of my Paying them; But I never had any Orders to pay those drawn on others, nor have I ever receiv’d a Syllable of Approbation for having done so. Thus I stand charg’d with vast Sums which I have disburs’d for the Public Service without Authority. In my present Situation I cannot encourage Mr. Jay to accept any more Bills. I think too all things considered, that if some of them must go back protested, it had better be from Spain than from either France or Holland. But I will do my best if possible to prevent it. I wish with you that we had contentend ourselves with such Aids as this kind & generous Nation could afford & never sought to entangle ourselves with obligations to any others.
In writing to Mr. Jay I forgot to mention how much I was oblig’d by his permitting me to read his Dispatches sent by Major Franks. They are very full & Satisfactory. I wonder at What you have heard that the Congress had for eight Months no Letters from Mr. Adams, as I think him the most diligent of all Correspondents, having seen in the Votes of Congress Mention made of the Dates of Letters receiv’d from him, by which it seem’d that he had written almost every Day, & sometimes twice a Day. My great Fault is writing to seldom: I should write oftner, (and should be happy) if I had nothing else to do.
I wrote to Mr. Jay on the 19th. that I hop’d before the following Tuesday to be able to say whether I should or not have it again in my Power to aid him. I am still in the Dark, but I shall pay your Draft as well as his for a Quarter of your Salaries. I wish each of you would State an Account & send it to me, of what has become due since the Commencement & what you have receiv’d; and if I can procure the Means I will pay the Ballances, but it is necessary to write to Congress for a direct Provision herafter.
You do my little Scribblings too much honour in proposing to print them; but they are at your Disposition, except the Letter to the Academy of —— which having several English Puns in it, cannot be translated, and besides has too much Grosiereté to be borne by the polite Readers of these Nations.— If you should print any of them you will conceal my Name.
I see advised here, Spanish Ink of a fine Black for writing. From this one would imagine that Spanish Ink had obtained a Character for Blackness. If there is any of it to be had at Madrid, I wish you would use it in writing your Letters; for my Eyes not being very good, when the Ink & Paper are so nearly of a Colour, I find it difficult to read them.
Jan. 25. Since writing the above the Marquis de la Fayette is arriv’d to my great Joy, as I am persuaded he will be very useful to our Affairs. I forward some Letters for Mr. Jay.
Robert R. Livingston, Esq. is appointed Secretary for foreign Affairs, & General Lincoln Secretary of War. Mr. Morris conducts the Finances to general Satisfaction, the Publick Credit is reviving.
I this Day met Mr. Casas at Mr. Grand’s where we din’d & he gave me a letter from you. I shall with Pleasure cultivate his Acquaintance for which I am oblig’d to you.
With great Esteem, I am ever, Dear Sir, &c.

Please to give the enclosed Papers to Mr. Jay, which should have gone to him with my last.
  Wm. Carmichael Esq.

